Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action

Claim Rejections – 35 U.S.C. 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 8-13 and 18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitations “the wiring film and the dummy film are electrically separated from each other” and “the first plurality of first through terminal portions are arranged along a direction parallel to an 
	
Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before 

Claims 1, 3, 8, 11, 13 and 18 rejected 35 U.S.C. 103 as being unpatentable over Richter (U.S. Patent Pub. No. 2007/0123009) of record, in view of Nozaki (U.S. Patent No. 5,502,337) of record, in view of Kim (U.S. Patent Pub. No. 2012/0196439).	
Regarding Claim 1
FIG. 3 of Richter discloses a semiconductor device comprising: a semiconductor substrate (301) having a front surface; first conductive films (303) that are provided, above the semiconductor substrate, at least on both sides of a non-formation region in which the first conductive films are not provided such that the non-formation region is interposed between the first conductive films; an interlayer dielectric film (305) including a first portion that is provided in the non-formation region, second portions that are provided above the first conductive films on both sides of the non-formation region such that the non-formation region is interposed therebetween; a second conductive film (312) that is provided above the interlayer dielectric film; at least a first plurality of first through terminal portions (313A); at least a first plurality of second through terminal portions (313B), wherein the first conductive films include a wiring film (303A) through which current flows, and a dummy [0053] film (303B) that is arranged on an opposite side to the portion interposed between the wiring film and the dummy film, no current flowing through the dummy film, the wiring film is electrically connected to the second conductive film through the first plurality of first through terminal portions, the dummy 
	Richter fails to disclose “a step portion that connects the first portion and the second portions”; “a wire that is bonded with the second conductive film above the first portion of the interlayer dielectric film, above the non-formation region and not directly above the first conductive films, the second conductive film functioning as a wire bonding pad”; and “the first plurality of first through terminal portions are arranged along a direction parallel to an extending direction; in which the wire that is bonded with the second conductive film extends the first plurality of second through terminal portions are arranged along a direction orthogonal to the extending direction, the first plurality of first through terminal portions are arranged with a higher density of through terminal portions than the first plurality of second through terminal portions”.
FIG. 6 of Nozaki discloses a similar semiconductor device, comprising: a semiconductor substrate (1) having a front surface; first conductive films (3) that are provided, above the semiconductor substrate, at least on both sides of a non-formation region in which the first conductive films are not provided such that the non-formation 
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the method of Richter, as taught by Nozaki. The ordinary artisan would have been motivated to modify Richter in the above manner for the purpose of preventing disconnection caused by electromigration (Col. 2, Lines 48-50 of Nozaki).
	Richter as modified Nozaki fails to disclose “the first plurality of first through terminal portions are arranged along a direction parallel to an extending direction; in 
FIG. 9 of Kim discloses a similar semiconductor device, wherein the first plurality of first through terminal portions (40a) are arranged along a direction parallel to an extending direction (48); the first plurality of second through terminal portions (40b) are arranged along a direction orthogonal to the extending direction, the first plurality of first through terminal portions are arranged with a higher density of through terminal portions than the first plurality of second through terminal portions.
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the method of Nozaki, as taught by Kim. The ordinary artisan would have been motivated to modify Nozaki in the above manner for the purpose of improving reliability (Para. 4 of Kim).

Regarding Claim 3
	FIG. 5 of Nozaki discloses the first conductive films (3) are formed in an annular shape surrounding the non-formation region, and the plurality of through terminal portions (6) are arranged in an annular shape surrounding the non-formation region.


	Richter discloses the wire and the second conductive film are formed of a material containing copper [0002].

Regarding Claim 11
	FIG. 5 of Nozaki discloses the plurality of through terminal portions are arranged in a plurality of columns.

Regarding Claim 13
	FIG. 5 of Nozaki discloses the through terminal portions are formed such that a part of the second conductive film is embedded in a via hole that is provided in the interlayer dielectric film.

Regarding Claim 18
	FIG. 9 of Kim discloses the first plurality of first through terminal portions includes at least three first through terminal portions, and the first plurality of second through terminal portions includes at least three second through terminal portions.

Claims 2 and 9 rejected 35 U.S.C. 103 as being unpatentable over Richter, Nozaki and Kim, in view of Lee (U.S. Patent Pub. No. 2004/0070042) of record	
Regarding Claim 2

	Richter as modified Nozaki and Kim fails to disclose “a thickness of the second conductive film above the first portion is larger than a thickness of the second conductive film above the second portion”.
FIG. 2 of Lee discloses a similar semiconductor device, wherein a thickness of the second conductive film (20) above the first portion is larger than a thickness of the second conductive film above the second portion.
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the method of Nozaki, as taught by Lee. The ordinary artisan would have been motivated to modify Nozaki in the above manner for the purpose of avoiding damage to underlying layers (Para. 14 of Lee).

Regarding Claim 9
	FIG. 2 of Lee discloses a thickness of the second conductive film is 1 µm or more [0052].

Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Richter, Nozaki and Kim, in view of Takayama (U.S. Patent Pub. No. 2004/0124537) of record.	
Regarding Claim 10
Richter as modified Nozaki and Kim disclose Claim 1.

FIG. 1 of Takayama discloses a similar semiconductor device, wherein the first conductive film (11Cu) has a groove portion, and ends of the plurality of through terminal portions (12W) are respectively inserted into the groove portion.
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the method of Richter, as taught by Takayama. The ordinary artisan would have been motivated to modify Richter in the above manner for the purpose of improving yield and reliability (Para. 22 of Takayama).

Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over Richter, Nozaki and Kim, in view of Ker (U.S. Patent No. 6,448,641) of record.	
Regarding Claim 12
Richter as modified Nozaki and Kim disclose Claim 11, wherein a plurality of through terminal portions arranged in a first column along one direction and a plurality of through terminal portions arranged in a second column adjacent to the first column along the one direction.
	Richter as modified Nozaki and Kim fails to disclose “are arranged at positions in the one direction that are different from each other”.

It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the method of Richter, as taught by Ker. The ordinary artisan would have been motivated to modify Richter in the above manner for the purpose of reducing parasitic capacitance (Col. 1, Lines 22-29 of Ker).

Claims 14 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Harada (U.S. Patent Pub. No. 2005/0121792) of record, in view of Sakihama (U.S. Patent Pub. No. 2002/0000668) of record, in view of Kondou (U.S. Patent Pub. No. 2009/0230562) of record, in view of Zecri (U.S. Patent Pub. No. 2010/0019395).	
Regarding Claim 14
	FIG. 2 of Harada disclose a semiconductor device comprising: a semiconductor substrate [0004];41YYServer4YcasesY# FEYFE-0354PCTUSYIlUi17P50398US(FE-0354PCTUS)_yan.docAttorney Docket Number: FE-0354PCTUS a first conductive film (102) that is provided above the semiconductor substrate, the first conductive film including a wiring film (102A) through which current flows and a dummy film (102B), a non-formation region, in which the first conductive film is not provided, being interposed between the wiring film and the dummy film; an interlayer dielectric film (103) that covers the first conductive film, the interlayer 
	Harada fails to explicitly disclose “a wire that is bonded with the second conductive film”; the bonded portion is interposed between two portions of the first conductive film; “a first step portion connecting the first portion and the second portion over the wiring film, a second step portion connecting the first portion and the second portion over the dummy film”; “the first step portion and the second step portion are free from overlap by bonding between the wire and the second conductive film”; and “at least for the entire bonded portion between the wire and the second conductive film has a first uniform thickness that is larger than a thickness of the second conductive film above the second portions of the interlayer dielectric film”.

It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the method of Harada, as taught by Sakihama, such that a wire is bonded with the second conductive film, and the bonded portion of the wire is between the wiring film and the dummy film. The ordinary artisan would have been motivated to modify Harada in the above manner for the purpose of making connections (Para. 21 of Sakihama).
	Harada as modified by Sakihama fails to disclose “a first step portion connecting the first portion and the second portion over the wiring film, a second step portion connecting the first portion and the second portion over the dummy film”; “the first step portion and the second step portion are free from overlap by bonding between the wire and the second conductive film”; and “at least for the entire bonded portion between the wire and the second conductive film has a first uniform thickness that is larger than a thickness of the second conductive film above the second portions of the interlayer dielectric film”.
	FIG. 3 of Kondou discloses a similar semiconductor device, comprising a first step portion connecting the first portion and the second portion over the wiring film (45), a second step portion connecting the first portion and the second portion over the 
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the method of Harada, as taught by Kondou. The ordinary artisan would have been motivated to modify Harada in the above manner for the purpose of increasing uniformity of a multilayer wiring structure (Para. 3 of Kondou).
	Harada as modified by Sakihama and Kondou fails to disclose “at least for the entire bonded portion between the wire and the second conductive film has a first uniform thickness that is larger than a thickness of the second conductive film above the second portions of the interlayer dielectric film”.
FIG. 1 of Zecri discloses a similar semiconductor device, wherein at least for the entire bonded portion between the wire (126) and the second conductive film (112) has a first uniform thickness that is larger than a thickness of the second conductive film above the second portions of the interlayer dielectric film (110).
	It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the method of Harada, as taught by Zecri. The ordinary artisan would have been motivated to modify Harada in the above manner for the purpose of increasing robustness and anchoring for bonding pad (Para. 1 of Zecri).

Regarding Claim 15
.

Claim 17 rejected under 35 U.S.C. 103 as being unpatentable over Harada, Sakihama, Kondou and Zecri, in view of Gandhi (U.S. Patent Pub. No. 2015/0333026) of record.	
Regarding Claim 17
	Harada as modified by Sakihama, Kondou and Zecri disclose Claim 14.
	Harada as modified by Sakihama, Kondou and Zecri fails to disclose “the dummy film has a groove portion, ends of the plurality of through terminal portions are respectively inserted into the groove portion and provided within the dummy film, and the wiring film does not have a groove portion”.
FIG. 2 of Gandhi discloses a similar semiconductor device, wherein the dummy film (232) has a groove portion, ends of the plurality of through terminal portions (233) are respectively inserted into the groove portion and provided within the dummy film, and the wiring film does not have a groove portion.
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the method of Harada, as taught by Gandhi. The ordinary artisan would have been motivated to modify Harada in the above manner for the purpose of improving electrical and thermal properties (Para. 1 of Gandhi).
	
Response to Arguments
Applicant’s arguments with respect to Claims 1 and 14 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892